Applicant’s election without traverse of Group I, claims 10 to 13, in the reply filed on 8/10/22 is acknowledged.  As a result of this election the application has been transferred and is currently being examined by Examiner Margaret Moore.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 10 to 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 and 7 of copending Application No. 17/297,174. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in ‘174 are directed to an adhesive composition that contains the same component (A) as claimed and a component (B) species that is embraced by the claimed component (B) Markush group.  As such the claims in ‘174 are a more narrow embodiment of the broader, instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10 to 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mine et al.
	Mine et al. teach a curable siloxane composition having improved adhesion.  Please see column 2, lines 35 and on.  Note the component (A) in column 2, line 50, which corresponds to the claimed component (A) as well as the specific component (A1) in claim 11.  Also note the component (B) as found in column 3, lines 15 and on, which corresponds to the claimed component (A) as well as the specific component (A2) found in claim 11.  This composition contains a platinum group metal catalyst (A2 in claim 11).  See the top of column 4.
	Finally note the organosilicon compound (D) as found in column 4, lines 15 and on.  All of these are epoxy modified polyorganosiloxanes.  In particular see the specific compounds found in column 5.  The siloxane on the top of this page, having 2 terminal epoxy groups, has a molecular weight of around 424 (according to the Examiner’s calculations) which corresponds to an epoxy value of .47 (as epoxy value is the number of epoxy per 100 grams).  This meets claimed component (B) as well as the limitation in claim 12.  
	Furthermore see the last siloxane formula shown on column 5 which contains two -Si(phenyl)(methyl)-O- . This also meets claimed component (B) as well as the limit-ation in claim 13 of having a phenylmethylsiloxane unit structure.  
	In addition to that noted supra, please see the specific working examples starting in column 8 which meet each claimed component.  For instance Example 1 meets each claimed requirement of all of claims 10 to 13.  As such the claimed components are fully met by the teachings in Mine et al. and each of claims 10 to 13 are anticipated.
Please note that the “for use in debonding…” language in claim 10 represents a future intended use for the claimed adhesive composition that does not lend any patent-able distinction to the claimed adhesive.  Note MPEP 2111.02 II, which states that if the body of a claim fully sets forth all of the limitations of the claimed invention, and the preamble merely states the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.

Mgm
10/28/2022


/MARGARET G MOORE/Primary Examiner, Art Unit 1765